Title: From John Adams to William Cushing, 9 June 1776
From: Adams, John
To: Cushing, William


     
      Dear Sir
      Philadelphia June 9. 1776
     
     I had, yesterday, the Honour of your Letter of the 20th. of May, and I read it, with all that Pleasure, which We feel on the Revival of an old Friendship when We meet a Friend, whom, for a long Time We have not Seen.
     You do me great Honour, sir, in expressing a Pleasure at my Appointment to the Bench; but be assured that no Circumstance relating to that Appointment has given me So much concern, as my being placed at the Head of it, in Preference to another, who in my opinion was so much better qualified for it, and intituled to it. I did all in my Power to have it otherwise but was told that our Sovereign Lords the People must have it so.
     When, or Where, or how, the Secret Imagination Seized you, as you Say it did, heretofore, that I was destined to that Place, I cant conjecture: nothing, I am Sure, was further from my Thoughts, or Wishes.
     I am not a little chagrined that Sargeant has declined, having entertained great Hopes, from his Solid Judgment and extensive Knowledge. Paine has acted in his own Character, tho scarcely consistent wit the public Character, which he has been made to wear. At this, however, I am not much mortified, for the Bench will not be the less respectable, for having a little less Wit, Humour, Drollery, or Fun upon it—very different Qualities being requisite in that Department.
     Warren has an excellent Head and Heart, and since the Province cannot be favoured and honoured with the Judgment of regularly educated Lawyers I know not where a better Man could have been found. I hope he will not decline. If he should, I hope that Lowell or Dana will be thought of.
     Your appointment of Mr. Winthrop, whose Experience will be usefull in that Station and whose Conduct and Principles have deserved I it, was undoubtedly very right and cannot fail to give universal satisfaction.
     You shall have my hearty Concurrence in telling the Jury, the Nullity of Acts of Parliament, whether We can prove it by the Jus Gladii or not. I am determined to live and die of that Opinion, let the Jus Gladii, Say what it will. The System and Rules of the Common Law, must be adopted, I Suppose, untill the Legislature Shall make Alterations in Either, and how much Soever, I may, heretofore have found fault with the Powers that were, I suppose, I shall now be well pleased to hear Submission inculcated to the Powers that be—because they are ordained for good.
     It would give me great Pleasure to ride this Eastern Circuit with you, and prate before you at the Bar, as I used to do. But I am destined to another Fate, to Drudgery of the most wasting, exhausting, consuming Kind, that I ever went through in my whole Life. Objects of the most Stupendous Magnitude, Measures in which the Lives and Liberties of Millions, born and unborn are most essentially interested, are now before Us. We are in the very midst of a Revolution, the most compleat, unexpected, and remarkable of any in the History of Nations. A few Matters must be dispatched before I can return. Every Colony must be induced to institute a perfect Government. All the Colonies must confederate together, in some solemn Compact. The Colonies must be declared free and independent states, and Embassadors, must be Sent abroad to foreign Courts, to solicit their Acknowledgment of Us, as Sovereign States, and to form with them, at least with some of them commercial Treaties of Friendship and Alliance. When these Things shall be once well finished, or in a Way of being so, I shall think that I have answered the End of my Creation, and sing with Pleasure my Nunc Dimittes, or if it should be the Will of Heaven that I should live a little longer, return to my Farm and Family, ride Circuits, plead Law, or judge Causes, just as you please.
     The Rumours you heard of a Reinforcement in Canada, and those you must have heard before now of many Disasters there, are but too true. Canada has been neglected too much, to my infinite Grief and Regret, and against all the Remonstrances and Entreaties, which could be made. This has been owing to Causes, which it would tire you to read, if I was at Liberty to explain them. However nothing on the Part of your Delegates will be wanting, to secure with the Blessing of Heaven, a Reverse of Fortune, there. Dunmore is fled to an Island, having left behind him in their Graves most of his Negroes, and abandoned his Entrenchments on the Main. Our little fleet has had a shocking sickness, which had disabled So many Men, that the Commodore has sent out, on a Cruise two of his ships only. The Difficulty of defending So extended a sea Coast is prodigious, but the Spirit of the People is very willing, and they exert themselves nobly in most Places. The British Men of War are distressed for Provisions and even for Water, almost every where. They have no Comfort in any Part of America.
     My good Genius whispers me very often that I shall enjoy many agreeable Hours with you, but Fortune often disappoints the Hopes which this Genius inspires. Be this as it may, while at a distance I shall ever be happy to receive a Line from you. Should be much obliged to you, for some Account of Occurences in your Eastern Circuit. Remember me, with every sentiment of Respect to the Bench, the Bar, and all other Friends. I have the Honour to be with very great Respect, your Affectionate Friend, and very humble servant
     
      John Adams
     
    